Citation Nr: 0426110	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether the veteran is competent for VA benefit purposes.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1965 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO, which 
effectuated a November 2002 proposal that the veteran be 
rated as incompetent to handle disbursement of funds.  

The Board remanded this matter in August 2003 in order that 
the RO schedule a hearing.  In October 2003, however, the 
veteran withdrew his hearing request.  Accordingly, the Board 
will proceed with consideration of the veteran's claim based 
on the evidence of record, as he has requested.  See 38 
C.F.R. § 20.704(e) (2003).  


FINDING OF FACT

The veteran is shown to lack the mental capacity to contract 
or manage his own affairs, including disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is not competent for VA benefit purposes.  38 
U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. § 3.353(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letters dated in June 
and November 2002, before initial RO consideration of his 
claim in March 2002.  See Pelegrini v. Principi, 16 Vet. 
App. 259 (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue on appeal.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  As stated above, the veteran withdrew that request.  

Further, by the June and November 2002 letters and the May 
2003 Statement of the Case, the and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and via these documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

The veteran has a long history of psychiatric 
hospitalizations dating back several decades.  

In April 2002, the veteran filed a claim for nonservice-
connected pension benefits.  

In November 2002, the New York State Office of Mental Health 
(OMH) informed the RO that the veteran had been a patient at 
St. Lawrence Psychiatric Center since July 2002 and that it 
was not anticipated that the veteran would be discharged in 
the near future.  OMH therefore asked that the director of 
the psychiatric center be named as the veteran's guardian for 
the veteran's monthly VA benefits.  

OMH submitted a written statement from a psychiatrist at St. 
Lawrence Psychiatric Center reflecting that the veteran was 
not capable of managing his VA funds due to poor judgment and 
a psychiatric diagnosis of bipolar disorder which caused the 
veteran to spend excessively.  

By November 2002 rating decision, the RO proposed a finding 
of incompetency.  

A December 2002 letter from a St. Lawrence Psychiatric Center 
social worker indicated that the veteran was discharged that 
month to the Valehaven Adult Home.  

By January 2003 rating decision, the RO found that the 
veteran was not competent to handle disbursement funds.  

In his February 2003 notice of disagreement, the veteran 
stated that he was not mentally ill.  He asked that his 
cousin be named his payee.  

An April 2003 competency field examination report reflected 
that the veteran was delusional and actively psychotic.  He 
apparently told his caseworker that he was a friend of the 
mayor and various community leaders although, in fact, nobody 
knew him.  He reported that he had held various positions at 
universities, but his assertions did not reflect actual 
employment history.  The caseworker opined that the veteran 
was unemployable and that a return to gainful employment was 
unlikely.  

The veteran's caseworker stated that the veteran's funds had 
to be closely monitored and supervised because he lacked the 
insight and judgment to use his income appropriately.  
Apparently, according to the caseworker, the veteran spent 
$40.00 on a cab ride.  

The caseworker indicated that the veteran spent most of his 
money on junk food, cigarettes, and personal necessities.  
The caseworker stated that Medicaid covered the veteran's 
medical expenses.  The caseworker indicated that the 
veteran's prognosis was poor and that he could not live 
independently.  

The field examiner concluded that the veteran was not 
competent and suggested that a legal custodian be appointed 
to handle the veteran's funds.  

In a letter received in May 2003, the veteran sated that he 
was highly intelligent and educated and that he was capable 
of caring for himself.  He further indicated that he could 
comply with medication requirements and that he had written 
three books, one of which was a cookbook.  As such, he 
concluded that he knew "how to cook, shop, and take care of 
[himself]."  

In May 2004, the veteran indicated that the information in 
the claims file was outdated as it was based on a November 
2002 psychiatric opinion written while he was hospitalized 
for bipolar disorder and that in making its determination, 
the RO relied on the opinions of a field examiner and that of 
a caseworker, neither of whom were qualified to render 
opinions regarding his competency.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Law and Regulations 

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Rating agencies are authorized to 
make official determinations of competency and incompetency 
for the purpose of existing laws, VA regulations and VA 
instructions.  Such determinations will be controlling for 
purposes of direct payment of current benefits.  

The rating agency will consider evidence of the 
recommendation of the Veterans Services Officer of 
jurisdiction, together with all other evidence of record, in 
determining whether its prior decision should be revised or 
continued.  Reexamination may be requested as provided in 
section 3.327(d) if necessary to properly evaluate the extent 
of disability.  

Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Where there is doubt as to whether the 
beneficiary is capable of administering his or her funds, 
such doubt will be resolved in favor of competency.  Failure 
or refusal of the beneficiary after proper notice to request 
or cooperate in a hearing will not preclude a rating decision 
based on the evidence of record. 38 C.F.R. § 3.353.  

A lay person without medical training or expertise is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, lay opinions cannot 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


Discussion

Initially, the Board would like to address the contention 
that the caseworker and field examiner are not competent to 
render opinions upon which the Board may rely.  See Id.  

Although the record is silent with respect to their 
respective educational backgrounds and other qualifications, 
the Board assumes that these individuals are competent to 
render opinions on the veteran's competency to handle funds 
disbursed by VA.  

The veteran's caseworker, an employee at an adult home that 
is either state run or regulated thereby, is presumably 
sufficiently credentialed to render an opinion on the 
veteran's competency to handle funds.  The Board need not 
evaluate the capabilities of the field examiner, as the field 
examiner's opinion is based in major part on information 
provided by the veteran's caseworker.  

Finally, the Board finds the medical opinion that the veteran 
is not capable of managing his VA funds due to poor judgment 
caused by his psychiatric disorder to be supported by the 
evidence of record.  

It is contended that he is able to care for himself in a 
variety of capacities to include administering funds 
disbursed by VA.  The evidence to the contrary, in the 
Board's view, is persuasive.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.353.  

That the veteran suffers from mental illness is not disputed, 
and the Board is cognizant of the veteran's history of 
psychiatric hospitalizations.  With respect to the handling 
of funds, the evidence suggests that the veteran would have 
paid $40.00 of his limited funds in cab fare and that he 
generally spent money on junk food, cigarettes and personal 
items.  

These facts tend to demonstrate incompetency to administer 
funds.  The veteran's use of funds would not be shown to be 
reasonable or responsible without supervision.  In the 
absence of housing or medical expenses, the veteran's 
spending habits appear sound but only with supervision.  

The Board emphasizes that the veteran is no longer 
hospitalized at a psychiatric institution but instead resides 
in an adult home with supervision.  The veteran is somewhat 
delusional, and this appears to support a finding of an 
inability to handle funds.  Indeed, the veteran's transfer 
from a psychiatric institution to an adult home is not 
necessarily evidence of a lesser degree of psychiatric 
impairment.  

In sum, the Board observes that there is sufficient evidence 
to find that the veteran is not capable of administering his 
VA monetary benefits.  The caseworkers and others have 
indicated incompetence, and the veteran has demonstrated that 
his use funds must be supervised.  



ORDER

The veteran is not competent for VA benefit purposes.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



